       Case 4:19-cv-01491 Document 41 Filed on 06/22/20 in TXSD Page 1 of 8



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

 STATE FARM MUTUAL                            §
 AUTOMOBILE INSURANCE                         §
 COMPANY and STATE FARM                       §
 COUNTY MUTUAL INSURANCE                      §
 COMPANY OF TEXAS,                            §
   Plaintiffs,                                §
                                              §
 vs.                                          §    Civ. No. 4:19-cv-01491
                                              §
 NOORUDDIN S. PUNJWANI, M.D.,                 §
 PAIN ALLEVIATION &                           §
 INTERVENTIONAL NEEDS, L.L.C.                 §
 n/k/a PAIN ALLEVIATION &                     §
 INTERVENTIONAL NEEDS, P.L.L.C.,              §
 BARKETALI M. ROOPANI, ANIL B.                §
 ROOPANI, AND SOHAIL B.                       §
 ROOPANI,                                     §
    Defendants.                               §

                 THE LAW OFFICE OF HILDA L. SIBRIAN, P.C.’S
             RESPONSE AND OBJECTION TO PLAINTIFFS’ SUBPOENA

TO THE HONORABLE JUDGE OF SAID COURT:

        The Law office of Hilda L. Sibrian, P.C. (“Sibrian”), a non-party, responds to the

subpoena from Plaintiffs, State Farm Mutual Automobile Insurance Company and State

Farm County Mutual Insurance Company of Texas (collectively, “State Farm”).

                Sibrian Has an Ethical Duty to Object to the Subpoena

1.      State Farm subpoenaed records concerning 49 law firm clients. Sibrian owes a

duty to protect the clients’ “confidential information.” See TEX. DISC. R. PROF. COND.

R. 1.05(b); see also LOCAL RULES OF DISCIPLINE, S.D. TEX. R. 1.A. (requiring lawyers

to adhere to Texas Disciplinary Rules of Professional Conduct). The firm may disclose

such information only after “tak[ing] reasonably appropriate steps to assert that the
     Case 4:19-cv-01491 Document 41 Filed on 06/22/20 in TXSD Page 2 of 8



information is privileged or otherwise protected against disclosure.” RESTATEMENT

(THIRD) OF THE LAW GOVERNING LAWYERS § 63 (2000). Whether confidential

information should be disclosed is a matter for the court’s determination. See Texas State

Bar Committee on Ethics, Op. Nos. 378 and 384 (emphasizing that a court should

determine whether confidential information should be disclosed). Further, Sibrian must

protect the attorney-client nature of any such material or communications. See FED. R.

EVID. 502; TEX. R. EVID. 504. Sibrian feels ethically bound to object to the subpoena,

as it relates to confidential client information (Requests 1-3, 5), and to decline production

without a court order.

                          Objection to Incomplete Subpoena

2.     The subpoena rider references Exhibit “A,” a list of clients not attached to the rider

and which were only made available after contact with State Farm’s counsel. This denied

Sibrian full and complete information about which client files the subpoena was directed

to. It took time for Sibrian to retain counsel and for counsel to contact State Firm’s

attorneys, thereby denying Sibrian the full fourteen-day period to respond and state

appropriate privileges and objections. See FED. R. CIV. P. 45(d)(2)(B). The failure to

attach the exhibit to the subpoena renders the subpoena defective. See FED. R. CIV. P.

45(a)(1)(A)(iii) (requiring that the subpoena command the recipient to “produce

designated documents.”) (emphasis added).

                            Objection to Definitions Section

3.     The definitions of “you” and “your,” in paragraph 1 of the rider, are objectionable to

the extent that they require production of material not subject to Sibrian’s “possession,

custody, or control.” See FED. R. CIV. P. 45(a)(1)(iii).




                                             2
      Case 4:19-cv-01491 Document 41 Filed on 06/22/20 in TXSD Page 3 of 8



4.      The definition of “communications,” in paragraph 2 of the rider, is objectionable to

the extent it exceeds the scope of the term “documents, electronically stored information,

or tangible things” under the rules. See FED. R. CIV. P. 45(a)(1)(iii).

5.      The definition of “documents,” in paragraph 4 of the rider, is objectionable to the

extent it exceeds the scope of the term “documents, electronically stored information, or

tangible things” under the rules. See FED. R. CIV. P. 45(a)(1)(iii).

                             Objection to Instructions Section

6.      Instruction 1 is objectionable to the extent that it requires Sibrian to produce

material not subject to her “possession, custody, or control.” See FED. R. CIV. P.

45(a)(1)(iii).

7.      Instruction 2 is objectionable in that it would require Sibrian to identify specific

information about produced documents. The rules only require respondents to produce

documents “as they are kept in the ordinary course of business” or “organize[d] and

label[ed] to correspond to the categories in the demand.” See FED. R. CIV. P. 45(e)(1)(A).

                    Response and Objection to Document Requests

8.      Request No. 1:
        All Documents regarding any of the claims and claimants identified in the attached
        Exhibit A, including but not limited to any letters of protection related to the medical
        treatment of those individuals and the referral or solicitation of those individuals for
        health-care services.

        Response:
        Objection: the requested material is protected by the attorney-client privilege and
        work-product privilege. The request is unduly burdensome and harassing in that it
        would require Sibrian, a non-party, to devote considerable time of attorneys and
        staff to search through 49 client files, sort out privileged material (most of the file),
        and copy and produce potentially copious amounts of material. The demands on
        time would be considerable and unwarranted. Further, the request for “all”
        documents is overly broad, irrelevant, and appears to be beyond the scope of
        discovery of this suit. The case does not appear to be about “all” client records but
        only about a narrow subset of records concerning treatment by the Defendants.



                                                3
      Case 4:19-cv-01491 Document 41 Filed on 06/22/20 in TXSD Page 4 of 8



       The request for “all records” does not appear to be relevant to any claims or
       defenses or proportional to the needs of the case. See FED. R. CIV. P. 26(b)(1).
       The requested documents also constitute protected health information under the
       Health Insurance Portability and Accountability Act (HIPAA).

9.     Request No. 2:
       All Communications between You and any Defendant regarding any of the claims
       and claimants identified in the attached Exhibit A, including but not limited to any
       Communications regarding any treatment rendered by P.A.I.N. and/or the Elite
       Entities, letters of protection, and the referral or solicitation of those individuals for
       health-care services.

       Response:
       Objection: the requested material is protected by the attorney-client privilege and
       work-product privilege. The request is unduly burdensome and harassing in that it
       would require Sibrian, a non-party, to devote considerable time of attorneys and
       staff to search through 49 client files, sort out privileged material (most of the file),
       and copy and produce potentially copious amounts of material. The demands on
       time would be considerable and unwarranted. Further, the request for “all”
       communications is overly broad, irrelevant, and appears to be beyond the scope
       of discovery of this suit. The case does not appear to be about “all”
       communications but only about a narrow subset related to Defendants’ billing
       practices. The request for “all records” does not appear to be relevant to any claims
       or defenses or proportional to the needs of the case. See FED. R. CIV. P. 26(b)(1).
       The requested communications also constitute protected health information under
       the Health Insurance Portability and Accountability Act (HIPAA).

10.    Request No. 3:
       All Documents and Communications reflecting the disbursement of settlement or
       litigation proceeds for claims that You made on behalf of any of the individuals
       identified in the attached Exhibit A, including, but not limited to any settlement
       statements, settlement-disbursement sheets, total settlement amounts, and total
       disbursement amounts.

       Response:
       Objection: the requested material is protected by the attorney-client privilege and
       work-product privilege. The request is unduly burdensome and harassing in that it
       would require Sibrian, a non-party, to devote considerable time of attorneys and
       staff to search through 49 client files, sort out privileged material (most of the file),
       and copy and produce potentially copious amounts of material. The demands on
       time would be considerable and unwarranted. Further, the request for
       disbursement or settlement statements is overly broad, irrelevant, and appears to
       be beyond the scope of discovery of this suit. The case does not appear to be
       about “all” disbursements but only about a narrow subset related to Defendants’
       billing practices. The request for all disbursements does not appear to be relevant
       to any claims or defenses or proportional to the needs of the case. See FED. R.



                                               4
        Case 4:19-cv-01491 Document 41 Filed on 06/22/20 in TXSD Page 5 of 8



         CIV. P. 26(b)(1).

11.      Request No. 4:
         All Documents and Communications reflecting any contractual relationships,
         financial arrangements, and/or referral arrangements between You and any
         Defendants.

         Response:
         Objection: The requested material is irrelevant and beyond the scope of discovery.
         Subject to, and without waiving the foregoing objection, Sibrian responds there are
         no documents or communications responsive to this request.

12.      Request No. 5:
         All Documents reflecting Payments made to and/or received from any Defendant,
         including but not limited to any invoices, receipts, statements, accounting ledgers,
         checks, and/or Forms 1099-MISC.

         Response:
         Objection: the requested material is protected by the attorney-client privilege and
         work-product privilege. The request is unduly burdensome, irrelevant, and
         harassing in that it would require Sibrian, a non-party, to devote considerable time
         of attorneys and staff to search through 49 closed files (indeed potentially all closed
         files because the request is not limited to the 49 clients in Exhibit A), sort out
         privileged material, and copy and produce potentially copious amounts of material.
         The demands on time would be considerable and unwarranted. Further, the
         request for such material is overly broad, irrelevant, and appears to be beyond the
         scope of discovery of this suit. The case does not appear to be about all of Sibrian’s
         financial records relating to the Defendants but only to a narrow subset related to
         Defendants’ billing practices. The request for all material does not appear to be
         relevant to any claims or defenses or proportional to the needs of the case. See
         FED. R. CIV. P. 26(b)(1).

                               Necessity for Protective Order

13.      To the extent that the Court is inclined to order production of any confidential client

      material, Sibrian requests that a confidentiality order be put in place. State Farm has

      subpoenaed sensitive material, including medical and billing records, and confidential

      financial information. The material includes social security numbers, financial account

      numbers, and sensitive health care information. The disclosure of such information

      could adversely affect clients and the firm, and the material would have no public




                                                5
  Case 4:19-cv-01491 Document 41 Filed on 06/22/20 in TXSD Page 6 of 8



relevance other than to the parties of the case. A protective order should be put in

place to guard against public disclosure of the information.




                                      Respectfully submitted,

                                      /s/ Chance A. McMillan
                                      Chance A. McMillan
                                      cam@mcmillanfirm.com
                                      Texas Bar No. 24078981
                                      Federal Bar No. 1902653
                                      MCMILLAN FIRM, P.L.L.C.
                                      440 Louisiana, Suite 1200
                                       Houston, Texas 77002-1691
                                      Tel: (281) 888-2131
                                      Fax: (832) 831-2175

                                      ATTORNEYS FOR HILDA L. SIBRIAN, P.C.




                                         6
     Case 4:19-cv-01491 Document 41 Filed on 06/22/20 in TXSD Page 7 of 8



                               CERTIFICATE OF SERVICE

       I certify that on June 22, 2020, I electronically filed the foregoing with the Clerk of
the United States District Court for the Southern District of Texas. The following, who are
all the participants in this case, are registered with the CM/ECF system and will be
electronically served with the foregoing through that system.

                                           /s/ Chance A. McMillan
                                           Chance A. McMillan

Jared T. Heck
Ross O. Silverman,
Brian Antweil
Katten Muchin Rosenman, L.L.P.
525 W. Monroe Street
Chicago, Illinois 60661-3693
Jared.heck@kattenlaw.com
Brian.antweil@kattenlaw.com
Ross.silverman@kattenlaw.com

ATTORNEYS FOR PLAINTIFFS
STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY and
STATE FARM COUNTY MUTUAL
INSURANCE COMPANY OF TEXAS

Mark S. Armstrong
Lauren E. Tucker McCubbin
Ebad Khan
Polsinelli, P.C.
1000 Louisiana Street, Suite 6400
Houston, Texas 77002
marmstrong@polisnelli.com
ltucker@polisnelli.com
ekhan@polisnelli.com

ATTORNEYS FOR DEFENDANTS
PAIN ALLEVIATION & INTERVENTIONAL
NEEDS, L.L.C. N/K/A PAIN ALLEVIATION
& INTERVENTIONAL NEEDS, P.L.L.C.
(“P.A.I.N.”), BARKETALI M. ROOPANI,
ANIL B. ROOPANI, AND SOHAIL B.
ROOPANI
Todd W. Mensing
Sammy Ford, IV
Ahmad, Zavitsanos, Anaipakos, Alavi



                                              7
    Case 4:19-cv-01491 Document 41 Filed on 06/22/20 in TXSD Page 8 of 8



   & Mensing, P.C.
1221 McKinney, Suite 2500
Houston, Texas 77010
tmensing@azalaw.com
sford@azalaw.com

ATTORNEYS FOR DEFENDANT
NOORUDDIN S. PUNJWANI, M.D.




                                     8
